OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed for the reasons stated in the memorandum at the Appellate Division. In light of appellant’s emphasis on his trial attorney’s introduction of evidence relating to a photograph array in which defendant’s picture was not included and the Appellate Division’s notation of, but failure to comment upon, that fact, we add that in the dilemma trial counsel faced, defendant’s alibi defense being tainted by the fact that one of his alibi witnesses had originally accused defendant of committing the crime, counsel’s decision to risk use of the photo array evidence was at most a mistaken judgment as to trial strategy and cannot be characterized as ineffective assistance of counsel (compare People v Bell, 48 NY2d 933, 935; People v Aiken, 45 NY2d 394).
Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer concur.
Order affirmed in a memorandum.